Order filed May 14, 2015




                                        In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00185-CV
                                   ____________

  HARRIS COUNTY PRECINCT 4 CONSTABLE'S OFFICE SERGEANT
         MARY HAVER AND DEPUTY JASON REESE IN THEIR
               INDIVIDUAL CAPACITIES, Appellant

                                         V.

                     BARBARA COATS, ET AL, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-55551

      This is an interlocutory appeal from orders signed February 17, 2015 and
February 27, 2015. On April 28, 2015, appellant Reese filed a motion to dismiss
his appeal. See Tex. R. App. P. 42.1.

      We order the appeal filed by Jason Reese SEVERED from this case and
filed under a new appellate case number, 14-15-00427-CV, which will be styled
Harris County Precinct 4 Constable's Office Deputy Jason Reese, In His
Individual Capacity v. Coats.1 Reeve’s motion to dismiss filed in case number 14-
15-00185-CV is ordered transferred to and filed in case number 14-15-00427-CV.
An order of dismissal will issue in case number 14-15-00427-CV.




                                    PER CURIAM




1
  The appellees are Barbara Coats, Individually, as Personal Representative of the Estate of
Jamail Amron, Deceased and as Heir to the Estate of Jamail Amron, Deceased; and Ali Amron,
Individually and as Heir to the Estate of Jamail Amron, Deceased.